Citation Nr: 9927829	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-32 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a higher rating for endometriosis, initially 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from November 1990 to December 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1994 RO rating decision that granted service 
connection for endometriosis and assigned a 10 percent rating 
for this condition, effective from December 1992.  In January 
and September 1997, the Board remanded the case to the RO for 
additional action.  The case was returned to the Board in 
1999.


FINDING OF FACT


The veteran's endometriosis is manifested primarily by 
complaints of pelvic pain and irregular bleeding that is 
controlled with medication; adhesions, severe menstrual 
disturbances or pelvic pain or bleeding not controlled by 
medication is not found.


CONCLUSION OF LAW


The criteria for a higher rating for endometriosis, initially 
assigned a 10 percent evaluation, effective from December 
1992, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.116a, Code 7622, effective prior to May 22, 
1995, 4.116, Code 7629, effective as of May 22, 1995.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1990 to December 
1992.

Service medical records show that the veteran underwent a 
laparoscopy during a period of hospitalization in November 
1992.  She also underwent D&C (dilation and curettage) for 
pelvic adhesions.  The diagnoses were endometriosis and 
pelvic adhesive disease.  These records also show that she 
underwent salpingo-oophorectomy and incidental appendectomy 
for left ovarian cyst.  Service connection is also in effect 
for status post salpingo-oophorectomy, rated 10 percent; and 
status post appendectomy, rated zero percent.  She is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114, subsection (k) on account of anatomical loss of a 
creative organ.

The veteran underwent VA medical examinations in July 1993.  
At a GYN (gynecological) exam she complained of dysmenorrhea 
that had been present for approximately 9 months.  A history 
of treatment with Synarel that she did not tolerate, Danazol 
that was discontinued after she was hospitalized for 
depression, and OCP's (oral contraceptive pills) for 
approximately 2 months that were discontinued secondary to 
reports of thinning hair and acne.  She did not complain of 
abnormal bleeding, abnormal discharge, abnormal breast masses 
or discharge, urinary complaints or constipation.  
Examination of her abdomen revealed a soft scaphoid abdomen 
with a well-healed midline scar extending to the left of the 
umbilicus.  No hepatosplenomegaly was appreciated.  Lower 
quadrants were without pain.  Pelvic examination revealed 
normal external genitalia.  The vagina was without discharge 
or lesions.  The cervix was without lesions.  Bi-manual 
revealed no cervical motion tenderness.  The uterus was 
normal in size, shape, and contour and slightly retroverted, 
and slightly tender to deep palpation.  The adnexal regions 
were both without palpable masses.  The right ovary was 
normal in size, shape, and contour.  There was minimal 
tenderness, bilaterally.  Recto-vaginal examination confirmed 
these findings.  The assessments were normal gynecologic 
exam-status post a left salpingo oophorectomy secondary to 
ovarian cyst, and history of endometriosis with normal 
examination without remarkable pelvic pain or tenderness.  
She was prescribed birth control pills for contraception as 
well as therapy for endometriosis and history of ovarian 
cyst.

Service department and VA medical records reveal that the 
veteran was seen in 1993 and 1994 for various complaints, 
including an off and on burning pain in the vaginal-uterus 
area.  It was noted that she had endometriosis.  A service 
department report of her treatment in September 1994 shows 
that she was recommended for a follow-up GYN examination 
later in 1994.  Reports of any further treatment for GYN 
problems after September 1994 or of a GYN examination in 
September 1994 are not found in the claims folder.

The veteran testified before a member of the Board sitting at 
the RO.  Her testimony was to the effect that she had severe 
cramping and bleeding during her menstrual cycle, and that 
her condition was controlled with high potency birth control 
pills and Ibuprofen 800 mg. to slow down the growth of 
endometrial tissue and to lessen the pain and discomfort 
during her menstrual cycle.  She maintained that she had 
received additional treatment for GYN problems in 1994 and 
after, and that the reports of those treatments were not in 
her claims folder.

In September 1997, the Board remanded the case to the RO in 
order to obtain specific information from the veteran 
concerning her treatment for endometriosis since 1994 and to 
schedule her for a VA GYN examination to determine the 
current severity of her endometriosis.

In an October 1997 letter, the RO asked the veteran to 
furnish specific information with regard to her treatment (VA 
and non-VA) for endometriosis since 1994 and to provide 
authorization for release of information to VA from all non-
VA sources.  A review of the evidence in the claims folder 
does not show that this letter was returned to the RO by the 
postal service or that a reply was received from the veteran.

A VA document dated in October 1997, notes that the veteran 
failed to report for a VA medical examination scheduled for 
her on October 25, 1997.

A VA document dated in April 1998, notes that the veteran was 
scheduled for a VA medical examination on April 14, 1998, and 
called to reschedule this examination.  Her medical 
examination was rescheduled for April 22, 1998, but she 
failed to report for this examination.

A review of the evidence in the veteran's claims folder show 
that various correspondence sent to her in 1998 and 1999 was 
returned to the RO by the postal service or that she failed 
to reply to the correspondence.  The evidence shows that 
various efforts were made by the RO to obtain a current 
address of the veteran, including contacts with her mother 
and representative, and that a telephone contact was made 
with the veteran in April 1999.  She reported a new address 
in Canal Winchester, Ohio.  In an April 1999 letter, the RO 
notified the veteran that correspondence returned by the 
postal service had been forwarded to her address in Canal 
Winchester, Ohio, and that a reply had not been received.


B.  Legal Analysis

The Board finds that the veteran's claim is well grounded, 
meaning that it is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  No further assistance to her is required to comply 
with VA's duty to assist her, for the reasons stated below.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Endometriosis will be evaluated as analogous to displacement 
of the uterus.  38 C.F.R. § 4.20 (1998).  A noncompensable 
evaluation is warranted for mild displacement of the uterus 
with slight symptoms.  A 10 percent evaluation requires 
moderate displacement with adhesions and irregular 
menstruation.  A 30 percent evaluation requires severe, 
marked displacement with frequent or continuous menstrual 
disturbances.  38 C.F.R. § 4.116a, Code 7622, effective prior 
to May 22, 1995.

The regulations for the evaluation of GYN conditions and 
disorders of the breasts were revised, effective May 22, 
1995.  60 Fed. Reg. 19851-19856 (April 21, 1995).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).

The revised regulations for the evaluation of GYN conditions, 
effective May 22, 1995, include a specific diagnostic code, 
7629, for the evaluation of endometriosis.  A 10 percent 
evaluation is warranted for endometriosis manifested by 
pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control.  A 30 percent rating is 
warranted for pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is warranted 
for lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  
38 C.F.R. § 4.116, Code 7629, effective as of May 22, 1995.

The veteran testified to the effect that she has severe 
cramping and bleeding during her menstrual cycle, and that 
her endometriosis is more severe than currently rated.  This 
evidence, however, is not supported by the objective medical 
evidence of record and is of limited credibility.  The report 
of her VA GYN examination in July 1993 indicates an 
essentially normal examination without remarkable pelvic pain 
or tenderness.  The report of this examination does show that 
she was prescribed birth control pills, in part, as therapy 
for her endometriosis.  The RO requested specific information 
from the veteran in 1997 concerning her treatment for 
endometriosis since 1994 in order to assist her in the 
development of her claim by obtaining information of her 
treatment from the medical providers, but she failed to reply 
to this request.  She also failed to report for VA medical 
examinations scheduled for her to determine the severity of 
her endometriosis.  

The available medical evidence indicates that the veteran's 
endometriosis is manifested primarily by complaints of pelvic 
pain and irregular bleeding that is controlled with 
medication.  These findings support no more than a 10 percent 
rating for the endometriosis under diagnostic code 7622, 
effective prior to May 22, 1995, or diagnostic code 7629, 
effective as of May 22, 1995.  The medical evidence does not 
show the presence of adhesions, severe menstrual disturbances 
or pelvic pain or bleeding not controlled by medication due 
to endometriosis to support the assignment of a 30 percent 
rating for this condition under these diagnostic codes.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a higher 
rating for endometriosis, initially assigned a 10 percent 
evaluation, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A review of the evidence shows that various correspondence 
sent to the veteran was returned by the postal service, and 
that VA has been unsuccessful in obtaining requested 
information for the veteran and getting her to report for a 
VA medical examination to determine the current severity of 
her endometriosis.  She has an obligation to cooperate, when 
required, in the development of evidence pertaining to her 
claim.  The duty to assist is not always a one-way street, 
nor is it a blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  VA's duty to assist the veteran 
in the development of her claim has been met in this case.  
She has not shown good cause for her failure to report for 
scheduled VA medical examinations or to provide requested 
information.  



ORDER

A higher rating for endometriosis, initially assigned a 
10 percent evaluation, is denied.



		
	J. E Day
	Member, Board of Veterans' Appeals

 

